     Case 9:19-cv-80793-RLR Document 1 Entered on FLSD Docket 06/17/2019 Page 1 of 19
                @
       A

 ProSe7(Rev.12/16)ComplaintforEmploymentDiscrimination
                                                                                                                         .   -   -   -




                                        U M TED STATES D lS                         CT C O        T       FILED BY                       D'
                                                                                                                                          c,
                                                                   forthe                                      JuN j: 2gjg
                                                     SouthernDistrictofFlorida
                                                                                                                ANGELA e.NoBtE
                                                                                                               GLERK U 8.DIA cm
                                                                         Division                            s.D.oFFtk,.F::uAuo      .




 * ,
                                                                             CaseNo.
                o       x.

       afjulv. tj .
                  $
                  t                                                                    (tobeAlledinbytheClerk'
                                                                                                             sO' ce.l
F                        maintgls)
   ritethefullnameofeachplaintt whoisflingthiscomplai
                                                    nt
J k/lenamesofalltheplaintp cannotntinthespaceabove, .
-/
pleasewrjle ''
             seeattached''in thespaceand attachan additional                JuryTrial:(checkone) Is Yes IS NO
pagewiththefullIistofnames.
                          )
                               w   V>

                                                                      )
                                                                      )
    !i                                                                )
     k !(e                         '-'                    'D
                                                           'Z
                                                            'V--'
                                                                -'
                                                                 --'''II'
                                                                        Z'
                                                                         --
                                                                          C
                                                                          X-
                                                                           G
                                                                           -71
                                                                             -'t
                                                                               '
F                         De#ndantls)                                 )
  ritethefullaaraeofeachdefendantwhoisbeingJl    feffIfthe            )
name s ofallthe Je
                 /àa l
                     u  al
                         ,
                         y ca
                            nnot
                               st  in t
                                      he s
                                         pace abo vetpl
                                                      ea s
                                                         e
wrfle 'seeattached''in theJw ceand attachantlïfflfonal> g'
                                                         e
                                                                      )
withthefullIistofnames.
                      )

                             COU LM NT FOR EU LOYM EU DISCRTM TNATION

1.         ThePartiesto ThisCom plaint
           A.       ThePlaintiffts)                                  j
                                                                    /
                                                                    '

                    Providetheinformationbelow foreachplaip
                                                          )tlffrpzpedinthecomplaint Attach additionalpagesif
                                                                                              .
                    needed.
                             N am e
                             Stred Address
                                                                 lowquiv #kVq;>
                                                                 uo'so Nw qe w                    a
                             City and County
                             State and Zip Code
                                                                         . G        slul 1
                             TelephoneNumber                 .

                                                              go sg)
                                                                   :x ss .aujs l
                             E-mailAddress
                                                                  Miïs ;                     ;.       1

           B.       TheDtfendantls)
                    Providethe information below foreach defendantnnmedin thecompl
                    i                                                             aint,whetherthe defendantisan
                    ndividual,agovernmentagency, an organizatipn,oracorporation.
                                                                                 Foran individualdefendant,
                    includetheperson'sjobortitle(êknown).Attachadditionalpagesifneeded            .



                                                                                                                        Page1of6
   Case 9:19-cv-80793-RLR Document 1 Entered on FLSD Docket 06/17/2019 Page 2 of 19


ProSe7(Rev.12/16)ComplaintforEmploymentDiscrimination

                 DefendantNo.1
                          Name                              j        (
                          JoborTitle lk*ownl                3
                                                            .




                          StreetAddress                 '        &
                          City and County
                          Stateand Zip Code
                                                                l1 G
                          TelephoneNumber
                                                                  m      - x
                          E-m ailAddress(f-own)

                 DefendantNo.2
                          N ame
                          Job orTitle (fknown)
                          StreetAddress
                          City and County
                          StateandZip Code
                          TelephoneNumber
                          E-mailAddresslêknovml

                DefendantNo.3
                         Name
                         Job orTitle(I
                                     fknown)
                         StreetAddress
                         City and County
                         Stateand Zip Code
                         TelephoneNumber
                         E-mailAddresslêWownl

                DefendantNo.4
                         Nam e
                         Job orTitle(Iknown)
                         StreetAddress
                        City apd County
                        StateandZip Code
                        TelephoneNumber
                        E-mailAddress(I
                                      fknown)



                                                                               Page 2of 6
   Case 9:19-cv-80793-RLR Document 1 Entered on FLSD Docket 06/17/2019 Page 3 of 19


ProSe7(Rev.12/16)ComplaintforEmploymentDiscrimination

        C.       PlaceofEm ploym ent

                 Theaddressatwhich1soughtemploymentorwasemployedbythedefendantts)is

                          Nam e
                          StreetAddress
                          City and County
                                                                         E        9
                          Stateand ZipCode
                                                                    .           a os 5
                          TelephoneNumber                           1 91 -
I1.     BasisforJurisdid ion

        Thisaction isbroughtfordiscrimination inemploym'entpursuantto(checkallthatap
                                                                                    plylk

                            TitleV1loftheCivilRightsActof1964, ascodi
                                                                    fied,42U.S.C.jj2000eto2000e-17(race,
                            color,gender,religion,nationalorigin).

                           (Note:InordertobringsuitinfederaldistrictcourtunderTitleFffyoumustnrstobtaina
                           NoticeofRighttoSueletter# om theEqualEmploymentOpportunit y Commission)
                           AgeDiscrimination in EmploymentActof1967, ascodified,29U.S.
                                                                                     C.jj621to634.
                           (Note:InordertobringsuitinfederaldistrictcourtundertheAgeDiscrimination in
                           Empl
                           C oymentAct  ,youmustsrstsleachargewiththeEqualEmploymentOlwor/zfaf/y    .
                             ommissiow)

                           Am ericanswith DisabilitiesActof1990,ascodified, 42U.S.
                                                                                 C.jj12112to 12117.
                           '


                           (Note:Inordertobring suitinfederaldistrictcourtundertheAmericanswithDisabilities
                           Act,youmusthrstobtainaNoticeofRighttoSueletterk om the& = /Employment
                           OlworfvnffyCommi
                                       .   ssîow)       '
                                                            '
                           Otherfederallaw (s      .      ky..)tt'
                                                        .l.      /a)5): . ,.
                                                                     i.
                                                                     ' 1kïjJ.
                                                 pech thefederalpm$?
                                                                   i:

             L             Relevantstatelaw(spech,y'
                                                   b;t?B,nJ:
             L             Relevantcityorcountylaw(spec#,ylwwzp:




                                                                                                        Page 3of 6
    Case 9:19-cv-80793-RLR Document 1 Entered on FLSD Docket 06/17/2019 Page 4 of 19


ProSe7(Rev.12/16)ComplaintforEmploymentDiscrimination


111.    Statem entofClaim

        W riteashortandplain statementoftheclaim. Do nptmakelegalarguments. Stteasbrietly mqpossiblethe
        factsshowingthateachplaintiffisentitlediothedpmâgesorotherreliefsought.Statehow eachdefendantwœs
        involved andwhateach defendantdidthatcaused.t'fz plaintiffharm orviolated theplaintiffsrights, including
        the datesandplacesofthatinvolvementorconduct. lfmorethan oneclaim isasserted,numbereach claim and
        writea shortand plain sutementofeachclaim in aseparateparagraph. Attach additionalpagesifneeded.

        A.         Thediscriminatory conductofwhich Icomplain inthisaction includes(checkallthatappl
                                                                                                   yll

                        L           Failureto hire me.
                                    Termination ofmy employpent.
                        Z          Failureto promoteme.i.'''? '
                                                              .       '


                        L          Failureto acconunodatemy disability.
                        L          Unequalterm sand conditionsofmy employment.
                        W          Retaliation.
                        L          Otheractslspechlk
                                  (Note: Onlythosegroundsraised inthechargesledwiththeEqualEmployment
                                  OpportunityCommissioncanbeconsideredby thefederaldistrictcourtunderthe
                                  # deralemploymentdiscriminationstatutes.
                                                                         )
       B.          Itismy bestrecollectionthattheallege4dkçripingforyactsoccurredondatets)
                          D M               t ,. ..   '.j(i'.
                                                            ;,
                                                            (                     -
                                               d        :    .: ' w       .           .
                                                        .         :.; , ..,yJ;.;
                                                                 x L
       C.          Ibelievethatdefendantts)(checkoz;
                                                   c.):
                                   is/are stillcommitting thijeactsagainstme.
                                   is/arenotstillcommittlngtheseactsagainstme.

       D.          Defendantts)discriminated'agàinstmt
                                                     e'b'k4bd'
                                                             ;61i'my(checkalIf/lcfappl
                                                                                     ycntfexplain):
                                                            ..       @'
                                                             jp     '         1
                                   race                               ,..
                                                                          t       .   q m .w x   )<
                                   color
                                   gender/sex
                                   religion

                        L          nationaloligin
                                   age (
                                       kearofbirth)                   (onlywhenasserting aclaim ofagediscrimination.
                                                                                                                   )
                                   disability orperceived disability(spech disability)
               '



                                                                 l' .tj.
                                                                       (';7''
                                                                       '    JJt1
                                                                               .I?t.'
       E.          Thefactsofmy case areasfollows. A                  ''
                                                                       .àdditionalpagesifneeded.
                                                        ; ,
                                                          ''r,11!.:.#.        1' .b$1
                                                                              .     .t
                                                                                     .


                                                                                                             Page4of6
    Case 9:19-cv-80793-RLR Document 1 Entered on FLSD Docket 06/17/2019 Page 5 of 19
                                                                      '
                                                                     ;. )x.t.
                                                                            v
                                                                            kjt,
                                                                               W
                                                                               x;
ProSe7(Rev.12/16)Complai
                       ntforEmploymentDiscrimination'        '5z'                           '




                 (Note:Asadditionalsupportforthefactsofyourcllfra,youplc.pattachtothiscomplaintacopy of
                 yourchargehledwith theEqualEmployièhtOpportunity Commission,orthechargefledwiththe
                 relevantstateorcff
                                  .vhumanrights#fv9fJé.
                                                      j:'
                                               .                      ,...             .:
                                                                                        '.

IV. Exhaustion ofFederalAdm inistrative Rem edies

                 Itismy bestrecollectionthatIfiled achargewith theEqualEmploymentOpportunity Commission or
                 my EqualEmploymentOpportunity cotmselorregardingthedefendant'salleged discriminatory conduct
                 on (date)
                                                                      t
                                                                     , ,,..   .


                  Detzm 1 F ao l4'.
                                                                              (
                                                                              j(
                                                                               t,
                                                             .l..c.:
                                                                   .... .
                                                                        ;
                                                                        ..
      B.         n e EqualEmploymentOpportunity Commission (checkone):
                       FR             hasnotissuedaNoticeofRighttoSueletter.
                                      issuedaNoticeofRighttoSueletter,whichIreceivedon(date)     /j'IN j.
                                                                                                        2./1N
                                   (Note:AttachacopyoftheNodceofRighttoSuelef/erxtm theEqualEmployment
                                   OpportunityCommissiontothiscomplaint)
      C.         Only litigantsalleging age discriminationmustanswerthisquestion.
                                                                              '        .     .
                                                                 .

                 Sincefilingmychargeofagediscrilnipgjiin/
                                                        wilh.
                                                            theEqualEmploymentOpportunityCommission
                 regarding thedefendant'sallegedadiscrimi/ktoryconduct(checkonep:
                                                              c ,.        z       r'   ),,.:
                                                                                       ..
                                  '


                       L              60daysormorehav:elapsed.
                                      lessthan 60 dayshave elapsed.
                                                         t :;. i'' '
                                                   ! ',!'') x'.r' '.
                                                                :.!
      Relief

      Sttebrieflyandpreciselywhatdsmagesorotherrtlili-theplaintiffasksthecourttoorder.Donotmakelegal
      mp lments.lncludeany basisforclaiming thatthq wroùgsalleged arecontinuing atthepresenttime. Includethe
      amountsofany actualdamagesclaimed fortheactsàllegedand thebasisfortheseamounts. Include any punitive
      orexemplary dnmagesclaimed,theamounts,and thereu onsyou claim you are entitled to actualorpunitive
      money damages.




                                                                                                      Page 5of 6
     Case 9:19-cv-80793-RLR Document 1 Entered on FLSD Docket 06/17/2019 Page 6 of 19
                                                                 '.    k..3% '' 't'
                                                                 )i'111sh'lk
                                                                           '1'.'
Pr;Se7(Rtv.12/16)Complai
                       ntforEmploymentDiscri
                                           mination

IIW $f% 4 ï.'tm '
                .N )'
                    ks ttwakntj> -aqjN '
                                   -   lit5 t
                                            'eaGq- y s 'Tw s e-ewe,xs % oyw -um e.yutqw.j
Jlkhtkplsn% OAN +G% u)% kej
            .                dl.Q e X '+i l' e 'jjjvyW maayy > < W u&e! o0 % j+ w cty a
    ftkbliehm ,qn4 &,
                    Yt.;-,>a,w Aurz'Q% Ds: 9 fyx xav j zlr-zzw- zkW*m4y &                 .
#ti woo; mnauvwa
.
                               .




W . Certiscation and Closing

       UnderFederalRule ofCivilProcedure 11,by signing below, Icertify to thebestofmy knowledge,information,
       andbeliefthatthiscomplaint!(1)isnotbeingpresented foranimproperpurpose,suchastoharass, cause
       unnecessarydelay,orneedlesslyincreastthecostoflitigation;(2)issupportedby existinglaw orby a
       nonfrivolousargumentforextending,modifying,orreversingexistinglaw;(3)thefactualcontentionshave
       evidentiary supportor,ifspecifically so identised, willlikely haveevidentiary supportaRera re% onable
       opportunity forfurtherinvestigationordiscovery;and(4)thecomplaintotherwisecomplieswiththe
       requirementsofRule 11.


       A.           ForPartiesW ithoutan Attorney

                    lagreeto providethe Clerk'sOffice with anychangesto my addresswherecase-related papersmay be
                    served. 1understandthatmy failureto keçp acurrentaddresson filewith theClerk'sOfficemay result
                    in thedism issalofmy cœse.
                '




                    Dateofsigning.            $       f            ':.':
                                                              '': :'   :  r't
                                                                        i(.
                                                                          q ;' :
                                                                             't,. k).
                                                                                    ,.
                                                          .
                                                              j.2tjx. .$ :&...;(
                    SignamreofPlaintiff                                            t
                                                                                   '

                    PrintedNnmeofPlaintiff                                         ji *
      B.            ForAttorneys

                    Dateofsigning-
                                 .

                    SignatureofAttorney
                    M ntedName ofAttorney
                    BarNumber
                    NameofLaw Firm
                    StreetAddress
                    Stateand Zip Code
                    TelephoneNumber
                    E-mailAdclress




                                                                                                               Page6of 6
Case 9:19-cv-80793-RLR Document 1 Entered on FLSD Docket 06/17/2019 Page 7 of 19

 To:Susan Davis,Anna Roberts,Kathy Foster
 From'
     .Qarquiseklfsa'
                   fh-
                     f
 RE:Responseto Perform ance Discussion - OwnerCancellation Backlog
 CC:YolandaArmalin
 Thisdocum entation servesasa responseto the recently written up ''Performance Report''writtenbymy
 currentmanagerSusan Davis.In addition,thisîsalso servesasaform alcom plaint, to my inim icalworking
 environment here at Bluegreen Vacations under the Ieadership of Kathy Foster, SVP of Operational
 Services and Anna Roberts, Senior Director of Program Development. The overallexperience as an
 em ployee,underthis leadership,hasIed me to resign from my position here atBluegreenVacationsas
 Sr. Specialist, Development Services without prospective employrnent because of the subtle
 discrimination,m ism anagem ent,and retaliation. ThishasIed me to eyperience a physicaland emotional
 reactionfrom thestressand hopelessnessfrom my experience in thisposition. The below detailsspecific
 occurrences'
            .

    @ On M ay 1 - 5,2016 in Hollywood, FL there was an industry conference called ARDA W orld
      Convention and Eyposition in which thousandsofattendeesfrom the industw would attend this
      conferenceto meet,Iearn,and be exposed tothevacation ow nership industry. Iwasmade aware
      ofthisconference byform erChiefCustom erOfficer, W endy Poe,who assumed i'd be attending.
      However,days Ieading up to the conference m y managerneverm entioned it. The week ofthe
      conference larrived atwork and Inoticed thataIIthe em ployees and peersin my departm ent
      w ho would typically benefitfrom thisconference were in attendance. Unfortunately,myselfand
      atthe time M anager ofSales Inventory,Jonelle John,the only two African-Am erican women
      weren't extended an invite. Upon my departm ent's return,Iexpressed my concern to Anna
      Robertsaboutthis deliberate exclusion.Iwastold by Anna Robertsthatthere weren'tenough
      ticketsand the decision wasultim ately m ade by Kathy Foster.Expressing thiscoqcern also Ied to
      whatwould be considered ''damage control''becauseJonelleJohnwascalled into hermanager's
      office statingthe same explanationofwhy she wasn'textended an invi   ted.

        TopurposelyexcludetheonlyAjricanAmericanworrlepinthedepartmentatthetimeduetothe
        excuse ort
                .   he ''amountO.
                                Itickets''would arguably Iead anyone to question thatreason.M ost
        surprisingly.my managerAnna Roberts atthe time had two directreports andfrom whatI
        understand she didn'teven question whyone ofthe tl  vo could attend.There wasno advocacy.
        Thisexperiencetome wclsofj-putting,questionable,tpnlIedmetoquestion l   /'mpcharacteristics
        didn'tjitinwiththepopulationattheconference.

    @ lnDecem berof2016,Ipresented aself-appraisalshowcasingnny effortsand perform anceforthe
      year.A couple ofweeksIater,now in 2017,Anna Robertsrevealed to m ethatitwasdecided that
      Iwas notready fora rianagementposition.She explained thatshe would workwith m e on the
      skills I needed for advancem ent.AIIthe while, positions were opened and being filled by
      individualswho aIIhad sim ilarcharacteristics,differentthan my own. Thisconversation wasalso
      aboutmy pay increase.The percentage ofincrease wasm inorin com parison to my effortsfrom
      the pastyear.Thus,largued thatmy efforlswarranted a higherrate. Afew weekslater(around
Case 9:19-cv-80793-RLR Document 1 Entered on FLSD Docket 06/17/2019 Page 8 of 19

         end ofFebruary),Annatoldmethattheyweregivingmy$5,000 bonusthatthey were ''going to
         give me always notbecause Iwasunhappyaboutthe pay increase'
                                                                   '.

         Naturally,Iwas excited aboutthe bonus. ljel
                                                   tas/
                                                      7'myejjortswerebeginninq toberecoqnized.
         However, l don'tfeel that a bonus would have occurred 1
                                                               7 I wasn't vocalabout my pay
         increase. f'
                    specfa//y with Anna's ironic comm ent about qiving m e the pay raise because they
         wontedto,not becouseljeltIdeservedmore.

     * In the nextfew months,Anna called m e in herofficeto tellm eaboutan open Program Manager
       position and if lwas interested lshould apply. However, 1found it peculiar that she m ade
       statements such as,''Iwanted to tellyou aboutthis position so you don't feelIike we hired
       someonewithouttellingyou''and ''we havea reallystrongcandidate''severaltimes. Iapplied and
       quicklywasscheduled foran interview . Myinterview wi thAnnawastypical(althoughrei terating
        there wasa strong candidate),butmy interview with Kathy wasopposite My interview was
                                                                                 .

        com pletely behind schedule asIpatiently waited forherto finish herm eeting, butthe interview
        becam em ore ofa discussion ofreasonswhy lmay notbe ready formanagement in addition,to
                                                                                       ,
        havinga strong candidate.Therefore, itw asn'tsurprising to me when Anna told m e afew weeks
        Iaterthatthe/vedecidedtohireanexternalcandidate.Iacceptedthedecisionthatwasalready
        m ade clearto m e from the interview with Kathy. A few weekslater,Anna revealed to m e thatI
        would be reporting to Susan Davis. Once again, the new hired manager with com mon
        characteristicswiththe othermangers, differentthan my ownIfound alarm ing.

        Atthispoint,lbegantojeelmoreso thatmybarrierto entryto ahigher-levelposition l vaçIess  .

        dependenton my Iackofskillsand capability,butraciallycbarged.More so, that there was a
        targeted recruitment and advancem ent strategy that excluded anyone without similar
        characteristics.


     @ Ihadn'thad a direct''manager''forquite some tim e. Although on paperIreported directly to
       Anna,1w asbounced around and had no realguidance ordirection ofwho !should really seek
       Ieadership direction and guidance.W hen Iwastold j'd be reportingto Susan, Iwasa bitsurprised
       becauseIjustfeltlikethiswasanotherinstanceofbeing ''bouncedaround?'. Anna told me that
       she didn'thave the''tim e''to dedicateto m e thatlneeded. Thisistrue because no action planor
       developmenthave been conducted since ourconversation aboutmygrowth earlierthatyear.

        At thispoint, lbegan to feelthat the focus on an emploïee-developmentinitiative /br me
                                                                                            .

        wcsn'ta /bca/pofntJespfte beinq voculOJ ldvsncement cnd growth.Iwas enrolled in an
        Emerging Leaders program (which I initiated interest), bowever, there were no jùrther
        conversationsaboutgrowthanddevelopment.Ifeltthisw5scnactionjustto ''appease'' my
        growjngconcernwithmyroleatthiscompany.Ibegantofeeldismi    ssed.




                                                                                                    2
Case 9:19-cv-80793-RLR Document 1 Entered on FLSD Docket 06/17/2019 Page 9 of 19

      * Movingforward,IdecidedtoreachouttoHumanResources(HR)toseekguidanceandobjectivity                      .
    ...   v.
               l-lowever,lfeaqed them ere com m unication with HR. Itookextrem esto ensure no m eetingsw ere
               placed on my calendar,visible by my Ieadership, and that1didn'tspeak specificson the phone. I
               even took measures oftaking the Iong route walking to HR department because Ididn'twant
               anyoneto see m e entertheirdepartm entand speculate. Thisallbecause lfeared the retaliation
               Imay have encountered.
               I spoke to Yolanda Armalin, Director of Hum an Resources Operati     ons and expressed my
               frustrationsand concernsaboutm y role atBluegreen and m yIeadership. Iexplained thatIfeltl
               was being overlooked for opportunities because I ''dicln't look the part' and blatant
               m ism anagem ent.lprovided pastappraisalsand positive feedback emailsto furtherexplain my
               confusion to w hy I'm being overlooked.lalso expressed very clearly my fearofretaliation after
               HR were to speakto my leadership.She explained to m e thatifIfeltthiswayto reportit.
               Despite the employee rum ors ubout HR 'm aking it worse''
                                                                       , If
                                                                          eltdesperatefor quidance and
           understgndfng. l was hopefslthot perhops my desire to be taken seriously and have (
                                                                                             1
           successionplan wouldbetheresultojmeeting withHR.
           Afterafew weeks,HRfollowed upwith meafterspeakingwithKathyand Anna. Yolandaexplained
           tomethatthey(herandSusanSaturday,ChiefHumanResourcesOfficer)approachedKathyand
           Anna w ith the angle that Iwas being mism anaged versus overlooked due to discrimination
           becausetherewasn'tenough ''evidehce''or''reason''behind thatclaim . She explained to m ethat
           myIeadership w illbe follow ing up with me on anaction plan and willbecom m unicating with me
           aboutmyfuture. Iasked Yolanda ifIshould raisethediscrim ination issuesthatlfeelishappening
           and she m entiened thatIshould expressw hatevermy concernslwascomfortable expressing to
           my Ieadership.

           Anna Robertstookm e to Iunch and discussed my concernsand Iexpressed to herthatIfeltthat
           Iwasbeing dism issed,m islead,and there was no succession plan form e. Idid notexpressthe
           racialissue because Ifeltthatsince HR didn'ttake thatangle, Ishouldn'teither.She explained
           thatshe wasworking developing an action planform ygrowth.

           Atthis point,Ididn'tfeelany sense of satisfaction.I'm working in an environment where
           coincidentlyallfivemangersinDevelopmentservicesareCaucasianfemoles,theworkplacerumor
           isthctIlathy'steum isthe ''
                                     blondesquad''/ondthejokeswfthinovrdeportmentisthotthereis(7
            ''
             blonde problem ''. In my position where Iphysically Iook signl
                                                                          ficantl
                                                                                y dl
                                                                                   jferentjrom that
           descriptionvalidatedmyfeelingsojexclusion.




                                                                                                          3
Case 9:19-cv-80793-RLR Document 1 Entered on FLSD Docket 06/17/2019 Page 10 of 19

        @ Justafew weekslaterfrom thisIunchon 11/28/17,Anna Robertscalled me into herofïiceand
    - -.. -   handed m e the.attached.performance Reportwritten by m y.current.manager,.susan Davis. As. -
                                                                   .

              outlined in the report, it states that my core com petencies were inadequate and overall
              perform apce was poor. ldid read thisreport objectively as possible and could obtain some
              takeaways, however, there was a majori   ty of statementsthat ldisagreed with and were
              exaggerated,Ifeelto paint me in a negative Iight. This''note to file''would be dam aging to my
              reputationand careerhere atBluegreen.

              The overallfrustration isthatnone ofthese issueswere discussed with m e priorto the drafting
              ofthisreport.Being thatone can only grow w ith com m unicated constructive criticism Ifeelas
                                                                                                    ,
              though Iwasdeprived ofthatoption. Comm unicationwith mvIeadership,priorto Susan'sarrival
              has been an issue thatwas addressed. Therefore,this written performance reportcame as a
              surprise to m e since there were no preliminar'
                                                            y conversationsIeading upto thisreport.
              The reportincluded an ''update''ofmy improved performance. Although positive,the question
              that Iies is 'if there was no action plan or comm unication from my leadership of my poor
              performance,how could Ihave improved so rapidly?''In addition, thism emo also falsely stated
              thattheseissueswere discussed with me, w hen itwasneveraddressed with me priorto reading
              the m emo.
              Thevery nextdayIdiscussedthe reportwith Annaànd Susan. Itwasstated to methatthisreport
              wasa''noteto file''and nota write-up.However, in m yopinion,a 3.5-page documentaboutmy
              poor performance surpassesjust a ''note''and Icompletel
                                                                    y interpreted it as puniti
                                                                                             ve and
              retaliationfor expressing my concernsto HR. During thismeeting between Susan, Anna,and 1,
              Susan did apologize formy feelings ofbeing 'blindsided''and moving forward we would have
              discussions about growth and im provem ent. In addition,Iwas told that this reportcould be
              revised afterfurtherdiscussion.Imm ediately afterthisconversation, Iwentto Yolanda in HR and
              told heraboutthissi  tuation and provided hera copy ofthe performance report. She stated she
              wassym patheticto m ysituation andthiswasa 'step back''from w hat should have been a
              '/stepforward' 'situation.Itold hermythoughtsaboutresigning and she stated thatshe wanted
              me to give it realthoughtbefore making such a decision. She recom m ended looking atinternal
              opportunitiesand evenpossiblytryingto m end the now tarnished relationship with          my
              leadership.The nextday 1received atextm essage from Susanstatingt'1don'tfeelgreat about
              how we Ieftthingsyesterdayand would Iike to catch up M onday ifpossible''.
              A!thispoint,wfth addition to everything thathastranspired /'
                                                                         n the Iast1.5years,Ijeltasthough
              my Ieadership knew thatthis wJs the action thatwould m ovem e to resign. lcompl etelyfeltthat
              this w(7.
                      çretaliotion1orqoing to HR aIew monthsback.This/e# me with afeeling ojanquish,
              hopelessness,mistrust, despair, andal
                                                  ienationallfeelinqso/'chostileworkenvironment.
Case 9:19-cv-80793-RLR Document 1 Entered on FLSD Docket 06/17/2019 Page 11 of 19

       . Aftertaking a few days to digestthe perform ance report and actions from my Ieadership           on
                                                                                                      ,
   -    .   .
                12/4/17,lcalled .my managerSusan Davis to.resign.1told her my reasons were that this
                                                                     .                                         -   .

                departm entin generaldidn'thave my bestinterestatheartand thatit'stim e form eto m ove on.
                Forabout20 plusm inutesshe expressed to me my value and im portance with staying with the
                team .She statedto giveher24-hoursto thinkaboutanactionplanform e. Inaddition,shewanted
                me to m akea Iistof''dem ands''and she would try and attainthese dem ands. On 12/5/17,Susan
                and Ispoke again aboutmy resignation. She did in fact have an action plan towards my future
                here atBluegreen and im provem enton com m unication from m y I eadership. Itold herIneed a
                few daysto make my ultim ate decision. Essenti
                                                             allyon12/7/17ldecidedthatnoemployershould
                putany one individualunderthis amountofstressand thatIneed to remove myselfform that
                toxicenvironment.W hen IspoketoSusanthe m6rningof12/7/17sheagaintriedto ''plead her
                case''towhy lshould reconsidermy resignation. Although Iappreciated thecomm ents, Icouldn't
                move pastthe eventsfrom thatIastfew weeks. Beforethe conversationended Iasked her,''W ere
                you asked to write thisreport?''and herresponse was''yes''and thatsheshould have wentwith
                hergutthatitwaswrongandthatwasn'thermanagementstyle butshewasjustgettingfamiliar
            withhow thingsare done incorporate environment. Sheexpressed thatshe wished she had dealt
            thingsthe way she feltwasthe rightway.

            Atthispoint,Iwa.çunderagreatamountojstressmentally5rldphysically.Noorlèshould make
            anypersonjeelthattheyaren'tworthyenouqhoftheirtime.Nooneshouldfeelexcluded.Noone
            should jeeldiminished because they don't have the same race,characteristics,religion,etc.
            A Ieadershould prom ote empowerment, developm ent,and leading the departm entto achieve
                theirgoals.IfeltthatmyIeaders/fathy Fosterand Anna Roberts(/I
                                                                            'dthat,butforaselectfew.
                W hatIhave been throuqh,Iwouldn'twantanyone to experience;whetheritkvas discrim ination
                olroce,gender,age,etc.Subtlediscriminotion5ndtorgetedrecruffmentisashurtful
                                                                                          ,lnotmore,
                thanovertjormsofdiscrimination.
       @ AsIbeganto tellmy colleaguesaboutmydeparture, below aresomeofthecom mentsmentioned
         to m e.Iwillnotprovide any names,inorderto protectmy colleagues, from retaliation.However
                Iwould Iike to note thatthe below commentscame from a range ofraces(including white
                individuals)andgenders.l'dalsoIiketonotethatIhave notexpressedto notONEemployeemy
            experience.Below are some ofthecom ments:

                       ''
                        AreyoureallygoingtoIeavemetheonly(touchesarm /blackpersonhere/''
                                                                          .

                       ''
                        And anotherblackfemaleIeaves...it'soshame''
                       ''Igetit.you weren'tqoing onywhere otleastin this deportm entnotunlessyou dye your
                       hairandskin''
                       ''Youshould reullytake Iegalaction,everyone who Ieaves isIikeyou'
                                                                                       '

            Someofthesecpmmentsweresaid inajokingmanner,butIwantedto mentionitto show that
            theexclusionexists.




                                                                                                          5
Case 9:19-cv-80793-RLR Document 1 Entered on FLSD Docket 06/17/2019 Page 12 of 19

        * Aflerthisisreviawed,ifHR doesdecide to look into thisfurtherlchallenge to furtherexam ine:
    -    .. .. .
                   o...Thetrendofthecharacteristics/typeof.individualsthathaveleftKathyfoster'sIeadership   .   - .. -

                     inthe last3-4 years.
                     The pastand currentAfricanAmerican em ployee'sexgerience, gripes,and confidenceof
                     advancem ent.
                   o The background,education,Iength oftime com paredto theirlevelofemploym entthat
                     certain individualshave been underKathy'sIeadership.
                     The abrupt prom otions and salary increases that occurs if this docum ent sparks a
                     conversation with HR with Kathy and Anna.
                     The overallunpleasantbehaviorby Kathy Fosterto herassociates.
                   o Thecompanyaswhole.Review thediversity(withtheIevelinwhichtheyarehired & the
                     growth they achieve),theirpositions,Iongevity in the company and the opportunities
                      presented to them .

  If HR does take this step, Igenuinely plead thatthis is done with the upmostdiscretion. Em ployees
  shouldn'tfearIosingem ploymentand atopicassuchwould sparkthatfear. It'sbeen rum ored ifyouspeak
  to HR,you'llbefired orin m ycase ''forced out'due to unwarranted retaliation.


  ln sum mary,1came into this com pany with a drive to learn,grow,and build a career. 1am open and
  coachable to be the bestassociate Ican be to assist in getting this com pany to theirgoals.Iim agined
  myselfbeing an employee ofBluegreen Vacationsfora long time.M ygrievance isthatthisdepartment
  hasbeen builtbya leaderto empow erand advanceonlyaselectfew.Ireportedto managerw ho indirectly
  agreedwiththism ethod by notprovidingthetim enorguidance lneeded.Isuffered retaliationthatwould
  ruin my reputationand any sortofadvancem entatthiscom pany.
  As m entioned earlier,this docum ent serves as a response to the pedormance Ietter,as wellas,a
  complaint what Ibelieve w as discrimination,m ism anagement,and retaliation.Because of this it has
  created an unwelcoming work environment.1have Iosttrustin my Ieadership team,feelas I've been
  singled-out,and theiractions validate thatl'm notworth theirtim e.Because they do nothave m y best
  interestatheartIam Ieaving thiscompanywithoutprospective em ploym ent.Thisunequaltreatm enthas
  Iead m e to considertaking Iegalaction.



  MarquiseVilsjnt(


  nate:)zjksjj




                                                                                                       6
Case 9:19-cv-80793-RLR Document 1 Entered on FLSD Docket 06/17/2019 Page 13 of 19

   To: ' M arcuise Vilsaint

   From r Susan'Davis         ''

   Date: Novem ber14,2017

   RE:    Pedorm ance Discussion - Ow nerCancellation Backloa
   CC:    Anna Robei
                   ds,YolandaArm alin


   Background:

   Asthemanagerofthesecondarymarketteam whoprojectmanagestheownercancellationprocess, l
   began receiving em ailsduring the lastweekofSeptember2017from thesupervisorofthe Custom er
   CareManagement(CCM)team in Indianapolisrequestinghelpintrackingdowninformationabout
   m ultiple ownercancellationcasesthathadyetto be resolved, resulting in angryow nersand renewed
   BBB complaints.Upon investigatingthese cases, Irealized therew asa seriousbacklog ofcasesthat
   were being held in DevelopmentServices, specificall
                                                     y in M arquise'scue. AsofSeptem ber27, there
   were 30 caseswaitingto be reviewed by M arquise aswasherrole inthe process. Som e ofthese cases
   were m ore than 30 daysold.Theturnaround time should be lessthan48 hours. W hile Marquise had
   raisedthe redflagthatthere were a lotofcases, shefailed to com municatethe magnitude ofthe
   problem,realize the impactto otherdepartments, and identifythe reasonwhy the backlog had builtto
   such asignificantlekel.
   In responseto thiscrisis,itwas'allhandson deck'w ithseveralDevelcpm entServicesteam mem bersto
   trackdown chicks,ensure wire transferswere com plete, com municate with CCM directly,and process
   documents.Throughoutthisprocess, Marqui    setookavel'ypassiveroleinjumpinginto helpout.Per
   mine,Kath/s,andM ike'srequests,Marquisebegan producingreportsinSalesforce(trackingsoftware)
   to allow visibility into the volum eofcases,theiraging, and the dollaramountsinvolved so the other
   team m em berscould quickly prioritize and distribute the work.
   Duringthe recovery period,we updated the processto requirethatMarquise review allcaseswithin24
   hoursofappearing inhercueand eliminate batch processing(waitingtoworkcasesuntilacerlain
   amounthad buil
                tup).Ul timately,thiswasthe rootcauseofthebacklog.Asaresultofthe
   DevelopmentServicesteam clearing the backlog atthe frontend ofthe process, there isnow a backlog
   in downstream processesthatinvol  veseveralotherdepartm entswhich willnotbecleared untilallcases
   flow through the process. Thisreality hasprom pted manyconversationswith otherdepartments as
                                                                                              ,
   wellasowners,to Iowertheirexpectationsforhow quickly casescan rnaketheirwaythroughthe ow ner
   cancellationsprocess.Asa resultofthissituation, we'veinstituted processupdates(e.g.reviewing
   caseswithin24hours,eliminatingthebatch process)and reportingand havereducedthedepartment
   backlogto 3.

  Pedorm ance Review/com petencies
  On September28,V arquise înîtiated a conversation with m e totalk aboutwhatshecould do to help
  thesituation.During the conversationz itbecam e obviousthatM arquise did notunderstandthe
  m agnitude ofthe issuewe were facing, the im pactofthebacklogon ow nersand otherpeople involved
Case 9:19-cv-80793-RLR Document 1 Entered on FLSD Docket 06/17/2019 Page 14 of 19
   intheprocess, and,m ostsignificantty,herrole increating the problem .
                                                                         Thiswassurprising asM arquise
   wasinstrum entalin developing and docum enting the processoverthe çastyear. O urconversation
   centeredaroundthefollowingcompetenclesandlàentifylngwiere Varquise'spertormancecould
   im prove:

   Com munication

   W hile itistrue thatM arquise had advised m ethere were a lotofcasescom ing through & she ne
                                                                                               eded
   helpworking the cases, she failed to putnumberstothe issue and demonstrate the magnitude ofthe
   probtem . Had she done this, itwoutdhavebeenmucheasierto diagnose1heproblem (batch
   processing)andcreateasolution (workingcasesdaily).Asthesole IicenseholderforSalesforcewithin
   ourdepartm ent,M arquise had readyaccessto the ownercancellationcasesand data.

  Astheprojectmanagementteam fortheend-to-endownercancellationprocess, we should know how
   manycasesthere are in the pipeline andw here they are in the process. W hen these issuesarose
                                                                                                ,
   M arquise didn'tknow how many caseswere inthe pipeline northeirstatusto comm unicate to owners
  viaCCM ortootherdepartmentsprocessingthecases(i.e.,Legal, Mortgage,CSA)tc helpthem
  anticipate increasesin theirworkloads. She wasproviding information to CCM on an ad hoc basisonly
  when CCM reached outforan update. Essentiallyzthe ownercancellationsprocesswasfunctioning
  blindly because M arquise wasn'tgathering, monitoring,and com m unitating data on thevolume of
  cases.

  lnthefuture,M arquise needsto take more ownership forthe processand proactivelycom municate
  issuesto me and the otherstakeholdersso wecantake stepsto avoiddelays in processing and
  dispositioningthesecases. Asan aspiring manager,she needsto be accountableforknowingwhatis
  happening within herdepartm entand com municatingto everyone involved so issuescan be resolved in
  atimely manner.

  Custom erService

  Byherown admission,Marquisedid notrecognize the im pactheractionshad on the otherteam
  mem bers,otherdepartmentsworking ownercancellations, northe owners. Due to the nature ofthe
  ownercancelkationsprocess,ourteam hasm any custom erswe are serving -- from the ow nersand CCM
  onthefrontend alIthe way to CSA and Inventory M anagem entonthebackend. M arquise failed to
  recognizethe impactofheractionson these groupsand the problemsthatarose due to how she was
  approaching herwork.

  Dueto delaysin how M arquise wasprocessing theircancellationsw some ownersfiled complaintswith
  the BBBoutoffrustrationwithBjuegreenandourperceived lackofconcern/expediencyinfollowing
  through on curagreementto I etthem outoftheirownership. The del ayscostthese ow nerstime and
  additionalstress.M anyofthese ownersweregetting outoftheircontractsbecause they were facing
  financialhardshipand couldn'taffordto make paymentsuntilthe cancellatîon wasfinalized.The delays
  intheprocesswhichwerecreatedbyhow Marquisewasworking(ornotworking)thecaseshadabig
  im pactonthese owners. ln one instance,there wasan ow nerwho had to wait64 daysto receive his
  paperwork---aprocesswhich shcuid take asIittle as2-5 days. M anycasessatin M arquise'squeue for
  7-14 dayscreating stressforthe ownersand backlcgsthroughoutthe ownercancellations
                                                                                     process.


  2
Case 9:19-cv-80793-RLR Document 1 Entered on FLSD Docket 06/17/2019 Page 15 of 19
   W hen M arquise and ldiscussed the backlog issue, she adm itted she hadn'tthoughtaboutthe im pacton
   people both up-and downstream in the process. She didn'tunderstand thathow she chose to prioritize
   herwork-h-aà causedthese proàiems'
                                    fortheowners, ikM,an-étv otherciepartmentsworkingto
   disposition these cases, much lessthe biggerimpactforBluegreen in dealing with vew public BBB and
   socialmediacom plaints.Ourconversation appeared to be the firsttime she had viewed h
                                                                                       erjobwithin
   thatcontexteven though she wasinstrumentalin developing and docum enting the ow
                                                                                    nercancellation
   :rOCeS5.
   Asan aspiring m anager, M arquise needsto understand how herresponsibilitiesfitw ithinthe bigger
   picttlreofthecompanyandconsidertheobjectivesofaIIhercustomers.
   Dependabilitv(Collaboration/Trust)
  AstheSalesforce license holderfortheteam , M arquise had accessto data surroundîng the ow ner
  cancellation cases. By failing to inform anyoneofthe statusofthe casesand take proactive ste
                                                                                              psto
  addressthe problemsinthe process, M arquise underm ined hercredibilitywith the team .
                                                                                         Evenafterwe
  reached a crisispoint,M arquisetooka passive role while otherteam mem bersscrambled to clean up
  the issues.W hile otherteam m em berswere reprioritizing workto find checks addressow nerissues
                                                                             ,                     ,
  and provide updatesto CCM ,M arquise didn'tappearto be interestedorengaged inthe effortsto work
  the problems,create solutions, and resolvespecificownercom plaints. Atone pointduringthe crisis,l
  stopped by M arquise'sdeskto requestinformation and found thatM arquise wasn'tworking on th
                                                                                                 e
  ownercancellationworkwe needed herto do so we could getoutofthecrisis. Thisled me to question
  herabilitytofunctionasateam memberratherthanjustasan individualcontributor          .


  M arquiselsfailure tc aierttheteam to the crisiswe were facing and Iackofactive participatio
                                                                                              n in the
  clean-ap effortscaused m e to rely on otherteam m em bersforupdatesand solution
                                                                                    s. ldidn'tfeel
  M arquisewasengaged brconcerned abouttheproblemsthathad been created by heractions
                                                                                                and this
  undermined hervaiuetotheteam and mytrustinhertoprioritizeherworkandgetherjobdonewith
  efficiencyand dedication. Asateam member,andespeci      allyasanemergingmanager/leader, M arquise
  needsto learn to repriori
                          tize to m eetthe challenges1he team isfacing. She m ustlearnto dem onstrate
  herwiilingnesstorolluphersleevesand getthejobdonewi
                                                    ththerestoftheteam toearn backher
  credibilityand trustw i
                        thinthe team .
  lnitiative

   Marqeise hadtaken a very passive approachto managingthe ownercancellationspr
                                                                                     ocessw hich
  contributed tothe backl og crisis She did nottake thetim e to understand thesystem capabilitiesof
  Salesforce asatracking and reporting tooldespite workingon creatinga
                                                                          reportingdashboard. Itis
  im perative thatM arquise develqp a broader, holistic understanding ofprocessesand system sand Iearn
  how to bettercollaborate with otherdepartmentsand team m em bersino
                                                                            rderto progressto the
  m anagerlevel.She willneed to take initiative and ownership forherareasofr
  f                                                                             esponsibiiity and really
   ocusondeveloping relationships, askingquestions,and collaborating to solve problems
                                                                                         .


  Asan eyam ple,when the backlogcrisisbegan, anotherteam m embertookthe initiativeto go into
  Salesfcrce and update every single case so we could have bettervi
                                                                  sibility into itsstatus. He also setup
  a dait
       : m eetingwith otherteam membersso we couid avoid backlogsatotherstepsin the process
                                                                                                   .
Case 9:19-cv-80793-RLR Document 1 Entered on FLSD Docket 06/17/2019 Page 16 of 19
     #

   Marquise could Iearnfrom hisresponse to see how taking proactive stepsto addressthe crisisand
   preventfurthercriseswillinsjireconfidenceinherabilitiestomanageandIeadateam         .




   UPDA TE:

   lntheinterveningweekssincetheseincidentsand thepresentationnyêhfsdocumenttoM arquise. she
   ho:shown m crked im provementin the areaslisted above. She hasbeen m ore proaaive in m onitoring
   andreportfngonthevolumeofclsesin thepipelinewhich/1o.   shelpedeveryoneontheteam Mcnage
   ondprioritizetheirworklouds.Shehusbeeninstrumentalinêrafnjngthetemp whohosjoinedthe
   team & ptoviding him M#t?linsightand guidunce, whereneeded.Shealso effeaivel
                                                                              yIeverugedboth
  /)/.
     çcnd the othertemp'sskills to workthrough a backlog in churity cnseswhilealso keeping the owner
  ctm cellation process. M urquise h/staken the initiative to enhance (m # im prove ourreportinp
  m echonism sl?yscheduling & Ieading m eetings, crentingreportingtemplctes,Jl     1didentlh ing& raising
  issuesre/ctedtoreportinqdetails. TheserecentnctionsIeavemehopejulond encourngedthaê
  Murquisehasleorned/kom herexperiencewiththeownercancellationsbacklog ondcnndevelop into
   tbem anagershould would Iiketo be.
      Case 9:19-cv-80793-RLR Document 1 Entered on FLSD Docket 06/17/2019 Page 17 of 19
 EsocrormJ6:(t1ae)                     U.S-EQUALEMPLOYMENT OPPORTUNIW COMMISSION
                                             DISMISSAL AND NOTICE OF RIGHTS
 To: M arquise Vilsaint                                                     From: M iam iDistrictOffice
     6630
     M    NW 21stStreet                                                           Miam iTower, 100 S E 2nd Street
       argate,FL 33063                                                            Suite 1500
                                                                                  M iam i,FL 33131

                          Onbehalfofpersocls)aggrievedt.
                                                       zf
                                                        soseident'
                                                                 t
                                                                 yis
                          CONFIDENTIAL(29CFR n1601.7(a))
 EEOC Charge No.                           EEOC Representati
                                                           ve                                                T
                                                                                                              elephoneNo.
                                           ROEL J.RITFELD,
 510-2018-02666                             FederalInvestigator                                              (305)808- 1812
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOW ING REASON:
                The facts alleged i
                                  n the charge failto state a claim underany ofthe statutesenforced by the EEOC .

                Yourall
                      egationsdid notinvol
                                         ve adisabili
                                                    tyasdetined bytheAmericansW i
                                                                                th Disabili
                                                                                          tiesAct.

                The Respondentem ploys Iess than the required num berofem ployees oris nototherwise covered bythe statutes.

                Your  char
                discrimi ge
                       natonwas
                          i to5Ienotut
                                  yo rimel
                                       chayrgfeiled with EEO C; in otherwords,you wai
                                                                                    ted too Iong afterthe datets)ofthe alleged
    X           TheEEOCissuesthefollowingdetermi
                i                              nation:Baseduponitsinvestigation             ,the EEOC is unable to conclude thatthe
                 nformation obtained establishesvi
                                                 olations ofthe statutes. This does notcertîfythatthe respondentis in com pliance with
                thestatutes. Nofinding is made asto anyotherissuesthatm ightbe construedashaving been raised bythi     s charge.
                The EEOC hasadoptedthefindingsofthestateorIocalfairemploymentpracticesagencythati
                                                                                                nvestigatedthischarge.

                Other(briefly state)

                                              NOTICE O F SUIT RIG HTS -
                                                   -

                                       (Seetheadditi
                                                   onalinformationattachedtothisform.
                                                                                    )
Title VlI,the Americans with Disabilities Act, the Genetic lnform ation Nondiscrim ination Act
Di                                                                                                , orthe Age
   scrim ination in Em ploym entAct:This willbe the only notice ofdismissaland ofyourrightto sue     thatwe will
You m a                                                                                                          send you,
Iaw     y fi
           le a l
                aws uitagainstthe r
                                  espon dentls) under fe deral law ba  sed on  thischarge i
                                                                                          n f
                                                                                            e der
                                                                                                alor statecourt. Your
    suitm ustbe filed W ITHIN 90 DAYS ofyourreceiptof this notice;oryourrightto sue based on thischarge willb
Iost. (Thetime Iimitforfi
                        lingsuitbased on aclaim understate Iaw maybedi      fferent                                  e
                                                                                         .
                                                                                          )
EqualPayAct(EPA): EPA suitsmustbefiledinfederalorstatecourtwithin2years(3yearsforwill
                                                                                    fulviolations)ofthe
alle
be  geedyEP
   for   ouAfi
             ulendsul
                   erjtamyment.Thismeansthatbackpaydueforanyviolationsthatoccurredmorethan 2 vears (3vears)   -     -      -
                          ay notbe collectible.

                                                       . O?u
                                                           bepl
                                                              >f tVe
                                                                  . o 'sion                               gpy
                                                                                                                        a g ygyj
Enclosuresls)                                                -
                                                                aelJ.Farrell,                                           (DateMailed)
                                                            DfstrictDirector
        ResDondentReDresentative
        BLUE GREEN VACATIONS
        c/o M s.Laura Farinas Esq.
        W eisslerAlhadeff& Sitterson, P.A.
        150 W estFlaglerStreet,Suite 2200
        M iam i,Florida 33130
         Case 9:19-cv-80793-RLR Document 1 Entered on FLSD Docket 06/17/2019 Page 18 of 19
                  9




  EEOCFofm 5(11/Q9)
                      CHARGE OF DISCRIMINATION                                               ChargePresentedTo:             Agencyties)chargeNo(s):
            Thisfor
                  m isaffeded bythe PrivacyAd of1974. SeeendosedPri
                  Sl                                                   vacyAct                     FEPA
                    tementand otherinformationbeforecompleting thisfofm .
                                                                                 X EEOC                                       610-2018-02656
                                                Florida Com m ission O n Hum an Relations                                             andEEOC
                                                                 StateorlocalAgency,Ifarly
 Name(indicateMn,Ms.
                   ,M/'
                      sJ
                      ,                                                                            HomePhone(Ind. A/'eaCode)            Dateof8irth
 Ms.MarquiseVilsaint                                                                                  (305)785-2453                       1986
 StreetAddress                                                         City,StateandZlPCode
 6630 NW 21stStreet,Margate, FL 33063

 Name di
 Discri  sthe Empl
                 oyer
                    m LaborOrgani zati
                                     on, EmploymentAgencyIApprenti
                                                                 ceshi
                                                                     p Commi
                                                                           ttee, orState orLocalGovemmentAgencyThatlBelieve
      m inatedAgai
                 nstMe orOthers. (/fmorethanfwo,IistI
                                                    JIMerPARTICULARSbelow.j
 Name                                                                                              No.Employees.Members      Phone No.(I
                                                                                                                                       ncl
                                                                                                                                         udeAreaCode)
 BLUEGREEN VACATIO NS                                                                                  15 - 100                 (661)912-8000
 StreetAddress                                                        City,State andZlP Code
 4960 Conference W ay North,Suite 100, Boca Raton,FL 33431

 Name                                                                                              No.Employees,Membel's     Phone No. (IncludeAraaCodel

 StreetAddress                                                        City,State andZIP Code



DISCRIMINATI
           ONBASED ON (Checkappmpr/afeboxlesl.)                                                           DATEIS)DISCRI
                                                                                                                      MINATI
                                                                                                                           ONTOOK PLACE
                                                                                                                 Earliest                 Latest
    X RACE                COLOR                SEX            RELI
                                                                 GION        X NATIONALORI
                                                                                         GIN                124 1- 2016              12-31-2017
        X RETALI
               ATI
                 ON                    AGE           DI
                                                      SABILI
                                                           W                 GENETICINFORMATION
                      OTHER (Speci
                                 fy)                                                                                       CONTINUINGACTI
                                                                                                                                        ON
THE PARTICULARS ARE (/faddisonalpaperisneeded,aftacllext
                                                       ra,
                                                         O eef(l));
   Iam anAfrican American Fem ale ofHaitian NationalO rigin. Ihave been employed by the Respondent
  initially as Docum entation Specialistand lateras SeniorSpecialist.

  During mytenure,Ihave neverbeen subjectedto di
                                               sciplinaryactionsforviolations ofRespondent'srule and
  regulations orpoorperformance. W hen Inoticed thatIw as being excluded from participating in career
  buildingeventsandmeetingsbasedonmyrace/nationalori
                                                   gin(African-American/Haitian)IcontactedHR
 and expressed my disagreem entwith this disparate treatm ent. Subsequentto m y com plaintofdisparate
 treatment,mysupervisor(Caucasian)began acampai
                                              gn ofhyperscrutini
                                                               zing.myworkin order5nd a pretext
 form y eventualterm ination. My workplace becam e a hostile work environmentcausing m y constructive
 discharge.
 lbelieve lhave been discrim inated againstand retaliated in violation ofTitle Vllofthe CivilRights Actof
 1964,as Amended.
IwantthischargesledwithboththeEEOC andtheStateorIocalAgency ifany.I              NOTARY-G/lerlnecessay forstateandLocalAgencyRequirements
willadvisetheagenciesifIchangemyaddressorphone num berand Iwi,ll
cooperatefullywiththem intheprocessingofmychargei
                                                naccordancewi ththeir
procedures.
1d                                                                               jswearoraffirm thatlhave readtheabove charge andthati
                                                                                                                                     tistrueto
  edareunderpenal
                tyofperjurythattheabovei
                                       strueandcorrect.                          the bestofm yknowledge,information and belief.
                                                                                 SIGNATURE OF COMPLAINANT

                                          %.           .

 3 S '01                                                                         S
                                                                                 ('r
                                                                                   UOB
                                                                                     nS
                                                                                      làC'R
                                                                                          dI
                                                                                           a
                                                                                           ByE
                                                                                             'D
                                                                                             .  A4NDswonNToBEFOREMErl
                                                                                              ?*a                   ql
                                                                                                                     sDATE
         Date                           Chargi
                                             ngPa@ Sjgna/re                  r
                                                 '
        41     ..-
        !
        t /M#!.
          Case rr
                4-tIw kjt'x,ot
                9:19-cv-80793-RLR          Document 1 Entered on FLSD Docket 06/17/2019 Page 19 of 19
            J Uù wp xkv a jat-u
                              w zs
        '
        ,
    .                                                    #
                                                               I    J
    . .;(Y)syy kp
                ;gu Jago z
                         g
        i 2

                                                      1
                                                      III
                                                        IlIII
                                                            III
                                                              I j
                                                                l
                                                                II
                                                                 1
                                                                 II': 1
                                                                      11
'
        ! .


                                                                       !
                                                                       11
                                                                        1 ,',t
                                                                          K
        y            x   -< . ..w    .


                                                     70
                                                      1:ë
                                                        PH0DE
                                                            D;57::
                                                                 7b:         a'
                                                                              !
                                                                              ,'
                                                                               -'
                                         . . .




                                                                                           -..,,   ,   ,




                                                                     U.S.
                                                                   > nteotsMars-afS
                                                                            XvZ
                                                                              U7M
                                                                                wrv'c
                                                                                  x 1 ,e
                                                                            nos : '
                                                                                  UD
                                                                               l9 u
                                                      Unkkea s<40 fa-kzqkM lfovxal
                                                           E ùawq/ct '
                                                                     K.x,
                                                                        .k'g,
                                                                            ca
                                                       pxm o+ loB
                                                      '
                                                      Vilv-vuaaxzlwxotcxli,
                                                                          aeu saaaj
